Order affirmed in the following memorandum: There were no disputed issues of fact before the Niagara County Court and the appellant’s motion to suppress was properly denied. We do not, however, adopt the reasoning of the County Court, since in our opinion the denial of a similar motion to suppress in the United States District Court was an intermediate determination and as such was not binding on the Niagara County Court on consideration of the motion to. suppress in that court.
Concur: Chief Judge Fuld and Judges Burke, Jasen, Jones and Wachtler. Taking no part: Judges Breitel and Gabrielli.